     Case 2:20-cv-11151-DOC-AGR Document 9 Filed 12/22/20 Page 1 of 2 Page ID #:6



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11      HENRY ADAMS,                              )     NO. CV 20-11151-DOC (AGR)
12                                                )
                   Plaintiff,                     )
13                                                )
                           v.                     )     ORDER OF DISMISSAL
14                                                )
        UNKNOWN,                                  )
15                                                )
                   Defendants.                    )
16                                                )
                                                  )
17                                                )

18
19           On November 23, 2020, Plaintiff submitted to the District Court for the

20     Northern District of California a letter concerning prison conditions at the

21     California Men’s Colony (“CMC”), where he is incarcerated. Plaintiff essentially

22     alleged that prison officials constantly “microwaved” him with “super weird” lies.

23     The letter did not assert any claims and did not request any relief.

24           The District Court for the Northern District treated the letter as commencing

25     a civil rights action under 42 U.S.C. § 1983, but notified Plaintiff that the action

26     would be dismissed if he did not submit a proper civil rights complaint and an

27     application to proceed in forma pauperis within 28 days. The action was

28     subsequently transferred to this judicial district.
     Case 2:20-cv-11151-DOC-AGR Document 9 Filed 12/22/20 Page 2 of 2 Page ID #:7



 1           Plaintiff has now filed a letter stating that “this letter was mistakenly taken
 2     as a complaint” and “I do not wish to pursue this case.” (Dkt. No. 8.) He asks
 3     that the court “dismiss civil case action number 2:20-cv-11151 DOC-AGR.” (Id.)
 4           Accordingly, IT IS ORDERED that this action is DISMISSED. Fed. R. Civ.
 5     P. 41(a)(1).
 6
 7           IT IS SO ORDERED.
 8
 9
10     DATED: 'HFHPEHU , 2020                __________________________________
                                                         DAVID O. CARTER
11                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                2
